 Case 3:20-cv-02069-H-BGS Document 8 Filed 12/10/20 PageID.58 Page 1 of 2



 1    Daley & Heft, LLP
      Attorneys at Law
 2
      Mitchell D. Dean [SBN 128926]
 3    Lee H. Roistacher [SBN 179619]
      462 Stevens Avenue, Suite 201
 4
      Solana Beach, CA 92075
 5    Telephone: (858) 755-5666
      Facsimile: (858) 755-7870
 6
      E-mail:     mdean@daleyheft.com
 7                lroistacher@daleyheft.com
 8
      Attorneys for Defendant
 9    AARON RUSSELL
10                           UNITED STATES DISTRICT COURT
11                        SOUTHERN DISTRICT OF CALIFORNIA
12    HENRY BILS, individually and as                        Case No.: 20-CV-2069-H-BGS
13    Successor in Interest to NICHOLAS
      BILS, deceased,                                        NOTICE OF JOINDER IN MOTION
14                                                           TO STAY PROCEEDINGS
15                   Plaintiff,
                                                             Courtroom: 15A
16           v.                                              Judge:       Hon Marilyn L. Huff
17                                                           Magistrate Judge: Bernard G. Skomal
      COUNTY OF SAN DIEGO, a                                 Trial Date: None set
18    municipal entity, Deputy AARON
19    RUSSELL, an individual, and DOES
      1 through 10, inclusive,
20
21                   Defendant.
22
23         Defendant AARON RUSSELL joins in the County of San Diego’s motion
24   to stay all proceedings pending resolution of the criminal prosecution against him
25   set for hearing on December 21, 2020 at 10:30 a.m., and adopts and incorporates
26   the arguments set forth in that motion. See ECF Doc. Nos. 6, 6-1, 6-2.
27   ///
28
                                                             1
           Notice of Joinder In Motion to Stay Proceedings                   Case No. 20-CV-2069-H-BGS
 Case 3:20-cv-02069-H-BGS Document 8 Filed 12/10/20 PageID.59 Page 2 of 2



 1   Dated: December 10, 2020                                  Daley & Heft, LLP
 2
                                                       By: /s/ Mitchell D. Dean
 3                                                          Mitchell D. Dean
                                                            Lee H. Roistacher
 4
                                                            Attorneys for Defendant
 5                                                          Aaron Russell
                                                            E-mail: mdean@daleyheft.com
 6
                                                                     lroistacher@daleyheft.com
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           2
         Notice of Joinder In Motion to Stay Proceedings                   Case No. 20-CV-2069-H-BGS
